 


EXHIBIT 10.3
LETTER OF AGREEMENT FOR DESIGN SERVICES
between
CELESTICA IRELAND LIMITED
And
MORE ENERGY LIMITED
dated 6th May 2005 (the “Effective Date”).
 
This Letter of Agreement for Design Services (“Agreement”) confirms that
Celestica Ireland Limited (AMS Division), whose registered office is at Parkmore
Business Park West, Ballybrit, Galway, Ireland (“Celestica”) and More Energy
Limited with its principal place of business at 4 Yodfat, Global Park, Lod
Israel (“Customer”) have entered into a relationship whereby Celestica or its
affiliates will provide the design services and Deliverables to Customer as
requested by Customer and agreed to by Celestica, and Customer agrees to
purchase such design services and Deliverables.
 
At the time of signing of this Agreement, it is envisaged that the services to
be provided by Celestica or its affiliates may include: design services, testing
and prototype development, deliverables as well as other services requested by
the Customer and agreed to by Celestica (“Services”), as further outlined in the
written quotation provided by Celestica (“Quotation”). The Customer understands
and acknowledges that a written purchase order (“Order”) is required by
Celestica prior to commencement of any Services or provision of any
Deliverables. Celestica will acknowledge receipt of Orders as soon as reasonably
practicable and notify the Customer of acceptance or non-acceptance of Orders
within five business (5) days of receipt. However, Celestica shall be under no
obligation to accept Orders.
 
 
1.    PROFESSIONAL SERVICES
1.1  It is the intent of the parties that Services will be performed and the
Deliverables will be provided in accordance with the statement of work, as
mutually agreed to in writing by the parties (“Statement of Work”), which shall
form part of this Agreement and be deemed incorporated herein by reference. The
Statement of Work represents both parties’ good faith estimates of the
schedules, scope of work and level of effort required to be expended on the
Services. Both parties acknowledge, however, that the performance of the
Services and provision of the Deliverables cannot be accurately determined at
the outset of the Services and depend on many factors, such as co-operation of
the Customer, accuracy of Specifications or Customer Information, completion of
certain Customer tasks or adherence to Customer schedules within the Customer’s
or a third party’s control. Accordingly, Celestica and Customer shall report to
each other at agreed to regular intervals as to the progress being made by each
of them in relation to meeting the schedules, any delays or anticipated delays
or other issues that are being encountered that may affect the Statement of
Work. Consequently, the Quotation and/or Statement of Work may requite
adjustments or changes, which may result in additional charges and schedule
updates.
 
1.2  Celestica shall use commercially reasonable efforts to meet the schedules
and time of performance of the Services as set forth in the Statement of Work or
as otherwise agreed to in writing. Customer agrees to co-operate in good faith
to allow Celestica to achieve completion of the Services in a timely and
professional manner. Celestica shall not be responsible for delays in the
provision of Services or any portion thereof caused by the Customer’s failure to
complete a
 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

1

--------------------------------------------------------------------------------


 
Customer task or adhere to a Customer schedule. Celestica will provide such
resources and utilize such employees, sub-contractors and/or design consultants
as it deems necessary to perform the Services, subject to the Customer first
having provided Celestica with all applicable input as necessary for the
provision of the Services including, but not limited to, drawings,
documentation, data, software, firmware, information and know-how (“Customer
Information”). The customer’s specifications will be set out in the Statement of
Work or otherwise agreed to in writing (“Specifications”). The accuracy and
completeness of the Customer Information and the Specifications provided by the
Customer are the Customer’s responsibility. Celestica will perform the Services
upon its receipt and acceptance of an Order from the Customer during the term of
this Agreement. The manner and means used by Celestica to perform the Services
desired by the Customer are in the sole discretion and control of Celestica. All
work will be performed at Celestica’s various global facilities unless otherwise
agreed by the parties.
 
1.3  From time to time during the performance of the Services, Celestica may
provide certain information, recommendations or recommend to Customer certain
materials, technology or other elements for use in the development of the
Deliverables. While Celestica uses its reasonable efforts to determine the
accuracy of any information provided or recommendations made Celestica makes no
warranties or representations as to their accuracy. Customer understands that
the availability or suitability of any information, recommendations or
recommended items are dependent on numerous factors that are not under
Celestica’s control (such as, but not limited to, a supplier’s adherence to
product roadmaps or general market conditions). Customer understands that any
reliance on any information provided or any recommendation made or use of any
recommended items is solely at Customer’s discretion. Consequently, Celestica
will not be liable under this Agreement or otherwise for any decision made by
Customer based on any information provided, recommendations made or any
recommended items or for any impact on the Services or Deliverables due to any
such information, recommendations or recommended items.
 
 
2.    DELIVERY
2.1  In performing the Services, Celestica shall design, develop and/or make for
the Customer any tangible output resulting from the performance of the Services
including any data, designs, specifications, or like material and any training,
sample, or prototype product (“Deliverables”) as set forth in the Quotation
and/or Statement of Work. Any prototypes provided to Customer as part of the
Deliverables are for non-commercial use. Except as agreed otherwise,
Deliverables sold to the Customer are delivered Ex Works (Incoterms 2000) at
Celestica’s premises with Customer accepting responsibility for freight,
insurance and customs fees. Title and risk of loss shall pass to Customer upon
delivery. Except in accordance with Clause 3 below, refusal to accept a delivery
will be treated as a cancellation in accordance with Section 11 herein.
 
2.2  Customer authorizes Celestica to procure such materials to fulfil Services
and/or Orders, including, but not limited to long lead-time items, materials
subject to minimum order quantities, unique materials, non-cancellable and
non-returnable items and Customer agrees to be responsible for all costs
incurred by Celestica to procure all such materials, which Celestica is unable
to mitigate. Customer also agrees to be responsible for the cost of all finished
goods and work in progress for prototype products or other Deliverables or
products manufactured in accordance with Customer’s requirements.
Notwithstanding the foregoing, all amounts incurred
 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

2

--------------------------------------------------------------------------------


 
by Celestica under this provision shall be reasonable in the context of the
Statement of Work package and agreed price for same hereunder.
 
 
3.     ACCEPTANCE/EC CONTROL MANAGEMENT
3.1  Celestica shall provide to the Customer the Services and Deliverables and
other items as detailed in the Statement of Work and in conformance with the
Specifications. The Customer may review such Deliverables for a period no
greater than ten (10) business days from delivery and shall provide written
notice of its acceptance or rejection within such ten (10) business day period.
If the Customer rejects the Deliverables, Customer shall provide written details
as to the reason(s) for which the Deliverables are not in conformance with the
Specifications. If the Customer does not provide written notification of
acceptance or rejection within such ten (10) business day period, the
Deliverables and Services will be deemed accepted by the Customer.
 
3.2  Where Celestica, in its reasonable determination, agrees that the
Deliverables are not in conformance with the Specifications, Celestica shall, as
soon as commercially reasonably practicable, correct the Deliverables and
resubmit such Deliverables for Customer approval. The same process as described
in this Clause 3 will apply to the acceptance of the reworked Deliverables.
Celestica will use its commercially reasonable efforts to correct such reworked
Deliverables, however if the reworked Deliverables are continuously rejected and
Celestica determines that such reworked Deliverables cannot be corrected the
parties shall mutually work towards an agreeable solution for such reworked
Deliverables. Should the parties not be able to find a solution, Celestica shall
be entitled to provide a full refund of all the payments made for such
Deliverables to Customer. Customer agrees and acknowledges that this shall
constitute Customer’s sole remedy for such Deliverables hereunder or otherwise
at law or in equity.
 
3.3  Upon acceptance of the Deliverables and with the exception of Celestica’s
warranty obligations set forth in Clause 7 below, Celestica will have no further
responsibility for the correctness or completeness of the Deliverables or
Services. Following Customer’s acceptance, Celestica shall proceed to develop
the next milestone of the Statement of Work.
 
3.4  Except for corrections required due to non-conformance to the Specification
or warranty issues, all other changes will be addressed through a formal
engineering change control process as outlined below or other documented process
as agreed to by the parties.
 
3.5  Either party may at any time propose changes to the relevant Services or
Deliverables by a written Engineering Change Notice (“ECN”) to the other party.
Any modifications to the Deliverables as recommended by Celestica or as
requested by the Customer will be priced and pre-approved by the Customer prior
to implementation.
 
3.6  The recipient of an ECN will use all reasonable efforts to provide a
detailed response within fourteen (14) Days of receipt. Celestica will advise
Customer of the likely impact of an ECN, including but not limited to, time of
implementation and fees.
 
3.7  In the case of an ECN requested by Customer, Celestica will not
unreasonably withhold or delay agreement to an ECN and the parties will endeavor
to agree and implement the ECNs as soon as practicable. Customer at its
discretion may reject an ECN proposed by Celestica.
 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

3

--------------------------------------------------------------------------------


 
3.8  Until an ECN and any associated impact and costs have been agreed to in
writing, the parties will continue to perform their obligations without taking
account of that ECN.
 
3.9  All costs of implementing ECNs, including without limitation, costs of
materials, handling charges, process and tooling charges, administrative
charges, engineering charges and evaluation and testing costs will be the
responsibility of Customer.
 
 
4.    PRICES AND PAYMENT
4.1  The charges for the Services and Deliverables shall be indicated in
Statement of Work Annexes signed by both Parties and attached to this Agreement
from time to time (“Charges”). Celestica shall invoice the Customer for Charges
in accordance with the agreed to milestones as set forth in the Statement of
Work or otherwise upon completion of the Services. Customer agrees and
acknowledges that the Charges are estimated and may be subject to change during
the course of performing the Services if the scope of work of such Services
changes. Any changes to the Charges will be agreed to in writing by the parties
and will amend the Charges in the applicable Statement of Work. In the case of
expenses, Celestica shall invoice on the last business day of the month of
expenditure.
 
4.2  Customer shall reimburse Celestica for actual and reasonable travel and
accommodation expenses. Prior to incurring any such expenses, Celestica will
obtain the approval of Customer’s representative.
 
4.3  Payment is due, without any set-off or deduction, thirty (30) days from
date of invoice. Except for any income-related taxes for which Celestica is
directly liable, the Customer will be solely responsible for and will pay all
taxes, including value-added taxes, duties or other governmental or regulatory
charges, unless evidence of exempted status is provided. All payments by
Customer to Celestica under this Agreement shall be in the currency quoted by
Celestica in the relevant Quotation. If the Customer fails to make any payment
by the due date Celestica may, in addition to its other rights and remedies,
charge interest on any overdue amounts at a rate of annual LIBOR plus four
percent (4.0%) paid on a pro rata monthly basis or the maximum interest rate
permitted by law (whichever is the lower) together with any legal fee incurred
by Celestica in collecting the overdue payment. Celestica may also elect not to
perform any further obligations until payment is received.
 
 
5.    INTELLECTUAL PROPERTY RIGHTS
5.1  Except as otherwise set forth herein, neither this Agreement nor the
provision of Services hereunder shall give either Celestica or the Customer any
ownership, interest in, or rights to the intellectual property of the other
party. All intellectual property that is owned or controlled by a party at the
commencement of the Services, or obtained independently during the performance
of the Services, (“Pre-existing IP”) shall remain under the ownership or control
of such party throughout the performance of the Services and thereafter.
 
5.2  As used herein, the term “Innovations” shall mean any improvements,
inventions, developments or modifications conceived or developed by Celestica
solely or jointly with the Customer during the performance of the Services.
Subject to Celestica’s rights as set forth in this Clause 6.2, the Customer
shall be assigned ownership and sole intellectual property rights to any and all
Innovations that are derived from or which contain any of the Customer
Information,
 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

4

--------------------------------------------------------------------------------


 
and/or the Customer Pre-existing IP therein (the “Customer Innovations”).
Celestica shall retain all ownership and Intellectual Property rights to all
other Innovations (the ‘‘Celestica Innovations”), whether or not jointly
conceived, which:
 

(a)  
derive in whole or in part from Celestica’s Pre-existing IP, proprietary
information, materials and/or intellectual property; and/or

 

(b)  
relate to the business of electronic design automation, the provision of printed
circuit board or semiconductor design, generic manufacturing or design know-how,
generic design processes, or generic design consulting services. For clarity
sake, the term “generic” is meant to exclude innovations with specific
application to fuel cell products or related technologies, which innovations, if
any, will be the sole property of Customer.

 
5.3  To perfect a party’s (“IP Owner”) ownership of its Pre-existing IP or
Innovations in accordance with Clauses 5.1 and 5.2 above, the other party
agrees, at the IP Owner’s expense, to assign to the IP Owner all rights the
other party may have in the Pre-existing IP or Innovations and, if requested, to
assist and co-operate with the IP Owner in all reasonable respects, execute all
documents, and take all further acts reasonably necessary for the IP Owner to
acquire, transfer, maintain and enforce its right in such Pre-existing IP or
Innovations. Each party hereby waives, and shall secure the waiver of its
employees, agents, and subcontractors relating to, any moral rights in such
Pre-existing IP or Innovations in favour of the IP Owner, its successors and
assigns to the fullest extent permitted by law.
 
5.4  Each party agrees not to directly or indirectly reverse engineer any
tangibles resulting from the Pre-existing IP or Innovations of the other party.
Each party agrees not to alter, remove or destroy any proprietary markings or
confidentiality legends or notices placed upon or contained within the
Pre-existing IP or Innovations of the other party. Nothing in this Agreement
gives either party the right to use the other party’s name, trade mark(s) or
refer to or disclose the content hereof, whether directly or indirectly, in
connection with any marketing or other activities, without the other party’s
prior written consent.
 
 
6.    LICENSE GRANT
6.1  Subject to Celestica’s compliance with Clause 5 above and 12.1 below, any
separately agreed to confidentiality provisions and the license terms hereof,
the Customer hereby grants Celestica and its affiliates a royalty free,
non-exclusive, non-transferable, world-wide license with sub-licensing rights to
parties performing work on Celestica’s behalf in furtherance of its obligations
hereunder to use the Customer Information and any Customer Pre-existing IP,
Customer Innovations, including any intellectual property therein, in order for
Celestica to perform the Services and fulfil its Obligations hereunder. The
Customer agrees to obtain for Celestica the right to use, for the purpose of
performing the Services, such third party information, materials and technology,
and the intellectual property therein, as Celestica reasonably requires in order
to perform the Services and fulfil its obligations hereunder. The Customer
represents that, to the extent the Customer provides to Celestica any Customer
or third party intellectual property hereunder, it has obtained all necessary
permissions, licenses, consents and has the authority to provide such
intellectual property to Celestica.
 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

5

--------------------------------------------------------------------------------


 
6.2  In providing the Service, Celestica will exercise and utilize certain of
its intellectual property. Subject to payment in full of the amounts owed to it
hereunder and Customer’s compliance with Clause 5, above and 12.1 below, any
separately agreed confidentiality provisions and the license terms hereof and
any other applicable obligations herein, Celestica grants to the Customer a
world-wide, non-exclusive, non-transferable, fully paid license under Celestica
Innovations and Celestica’s Pre-existing IP used in creating or manufacturing or
incorporated in the Deliverables to make, have made, use and sell products
derived therefrom for the purposes set forth in the Statement of Work. To the
extent that a third party is utilizing the Deliverables to make products on
behalf of the Customer, Customer shall be permitted to sublicense (with no
further sublicensing rights) the necessary right in this paragraph to enable
such third parties solely to perform the required work with respect to the
Deliverables, provided that Customer shall ensure that such third parties comply
and abide by these licensing terms and provided that such sublicense is
exclusively for the benefit of Customer.
 
 
7.    LIMITED WARRANTIES AND EXCEPTIONS
7.1  Celestica warrants that the Services will be performed in a good and
workmanlike manner in accordance with applicable industry standards and general
practices in existence at the time of performance of the Services. Celestica
further warrants for a period of ninety (90) days from the date of delivery of
the final Deliverables that the Deliverables will be free from defects in
workmanship and will conform substantially to the Specifications.
 
7.2  Subject to Clause 7.3, the Customer’s sole remedy and Celestica’s entire
liability under the warranty obligations of Clause 7.1 shall be to have
Celestica, at its option:
 

(a)  
re-perform the affected Services, within the original scope of the Services,
that Celestica confirms are affected;

 

(b)  
repair or replace the affected Deliverables; or

 

(c)  
refund the Customer for the pro rata amount of Charges relating to the affected
Service or affected Deliverables, as applicable.

 
7.3  Celestica shall have no warranty obligation under this Agreement in the
following circumstances:
 

(a)  
failure of the Customer to report and identify to Celestica a non-compliance
with the warranty set forth in Clause 7.1 within ninety (90) days of the
completion of the Services or delivery of the final Deliverables, whichever is
applicable; or

 

(b)  
deficiencies or defects solely caused by the Customer, any error, omission,
design inaccuracy or fault in any Specifications or Customer Information
provided to Celestica, or in any information, drawings, documentation, data,
firmware, tooling, software or technology specified or furnished by the
customer; or

 

(c)  
deficiencies or defects that solely result from any third-party supplied designs
or technology; or

 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

6

--------------------------------------------------------------------------------


 

(d)  
misuse, modification, damage, placement in an unsuitable physical or operating
environment, or improper maintenance of any Deliverable, so long as such causes
are not directly attributable to Celestica; or

 

(e)  
failure of any Service or Deliverable subjected to any use, repair, addition,
deletion or modification not authorized by Celestica; or

 

(f)  
operation or use of the Deliverables in a manner or for a purpose not specified
in the Specifications or in any written instructions or requirements provided by
Celestica to Customer.

 
7.4  TO THE FULLEST EXTENT PERMITTED BY LAW, THIS WARRANTY SETS OUT CELESTICA’S
SOLE OBLIGATION AND LIABILITY, AND THE CUSTOMER’S EXCLUSIVE REMEDIES, FOR CLAIMS
BASED ON DEFECTS IN OR FAILURE OF ANY DELIVERABLE, OR SERVICE OR THE SUBJECT
MATTER OF ANY SERVICE AND REPLACES ALL OTHER WARRANTIES, REPRESENTATIONS AND
CONDITIONS, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE IMPLIED
WARRANTIES, REPRESENTATIONS OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT OF THIRD-PARTY RIGHTS.
 
 
8.    INDEMNIFICATION
8.1  Celestica will, in accordance with the provisions of this Clause 8 and
subject to the exclusions in Clause 8.2(b):
 

(a)  
defend, indemnify and save harmless the Customer from and against any and all
third party infringement claims, suits or proceedings (“Claims”) to the extent
that such Claims are based upon or arise from an allegation that the
Deliverable(s) infringe(s) any patent in effect at the time of initial delivery
of the Deliverable(s), any copyrights or trademarks of a third party (“Claims”);
and

 

(b)  
pay for:

 

(i)  
any settlement reached by Celestica relating to such claims; or

 

(ii)  
any losses, damages, costs and expenses (including reasonable attorneys’ fees)
as finally determined by a court of competent jurisdiction relating to such
Claims.

 
This Clause 8.1 is subject to Clause 9.1(a) and (b) below and sets forth
Celestica’s entire liability and Customer’s exclusive remedies regarding any
Claims relating to the Deliverables, whether under theory of warranty,
indemnity, or otherwise.
 
8.2  The Customer agrees that:
 

(a)  
Celestica will have no liability whatsoever for, and

 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

7

--------------------------------------------------------------------------------


 

(b)  
the Customer will defend, indemnify and save harmless Celestica from and against
any and all Claims, including any Claims for which Celestica may have an
indemnification obligation, to the extent such Claims are solely based upon or
arise from:

 

(i)  
any Customer Pre-existing IP or Customer Innovations;

 

(ii)  
Celestica’s compliance with or use of the Customer Information, the
Specifications, or the Customer’s instructions or requirements;

 

(iii)  
combination, operation or use of the Deliverables by the Customer or any third
party with other apparatus or items not finished by Celestica and which were not
contemplated in the Specifications;

 

(iv)  
modification of the Deliverables by the Customer or any third party without the
written authorization of Celestica;

 

(v)  
parts, components or materials approved, designated, supplied, or consigned by
the Customer, including without limitation for incorporation into, of use in
connection or combination with, the Deliverables;

 

(vi)  
Customer’s continued use of the Deliverables after Celestica has notified
Customer that Celestica believes such activities may result in a Claim, and
Celestica has indicated its willingness to take those steps described in
Clause 8.4; or

 

(vii)  
operation or use of the Deliverables in a manner or for a purpose not
contemplated in the Specifications or in any written instructions or
requirements provided by Celestica to Customer.

 

(c)  
and; the Customer will pay for, in accordance with the provisions of this
Clause 9:

 

(i)  
any settlement reached by Customer relating to such Claims; or

 

(ii)  
any losses, damages, costs and expenses (including reasonable attorneys’ fees)
as finally determined by a court of competent jurisdiction relating to such
Claims.

 
8.3  Notwithstanding the foregoing, neither party will be obligated to indemnify
each other for any Claims that result from or are based on any third-party
supplied designs or technology that are incorporated into, or used in connection
or in combination with the Deliverables.
 
8.4  In the event that Customer’s use of the Deliverables, which are subject to
a Claim that Celestica is required to indemnify for under Clause 8.1, is
enjoined or is, in Celestica’s opinion, likely to be enjoined, Celestica may, in
its discretion, elect to:
 

(a)  
procure for Customer the right to continue to use the Deliverables free of any
claim of infringement; or

 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

8

--------------------------------------------------------------------------------


 

(b)  
modify or replace the Deliverables so that they became non-infringing, provided
that the modified or replaced product conforms substantially to the
Specifications for the Deliverables.

 
If Celestica elects to exercise its option under (a) or (b) above and by doing
so a Claim can be settled with a third party, Celestica will have satisfied its
indemnification obligations under Clause 9.1 and Celestica shall have no further
indemnification obligations for such settled Claim. If Celestica considers
neither option (a) nor (b) to be appropriate, Celestica will notify the Customer
in writing and the parties will meet within 5 working days to review and agree a
commercially reasonable alternative. If the parties are unable to agree a
commercially reasonably alternative then the Customer agrees to return the
Deliverable to Celestica, and Celestica will give Customer a pro-rated credit
reflecting the depreciated value of the Deliverables calculated on a two year
straight line basis from the date of delivery of the Deliverables.
 
8.5  Neither party shall be required to indemnify the other party hereunder,
unless the indemnified party gives the indemnifying party timely notification in
writing of the claim and co-operates with the indemnifying party, at the
indemnifying party’s expense, in the defence or settlement of the Claim. As
well, so long as both parties are not required to indemnify the other for the
same Claim under this Clause 8, the indemnified party shall give the
indemnifying party the sole right to control the defence and settlement of any
such Claim. Where both parties are required to indemnify each other for the same
Claim, the parties shall each be responsible for their own defence or
settlement, subject to accounting and adjustment according to the respective
fault contributions of the parties as finally determined by a court of competent
jurisdiction. The indemnifying party agrees that the indemnified party shall
have the right to retain its own counsel at the indemnified party’s expense to
monitor the defence of any Claim and to assist in any settlement negotiations,
provided that the indemnifying party has sole control over such defence or
settlement negotiations. The indemnifying party shall have no obligation to
indemnify for any settlement made or costs incurred without its consent.
 
 
9.    EXCLUSIONS AND LIMITATION OF LIABILITY
9.1  To the fullest extent permitted by law, under no circumstances will
Celestica have any liability, whether in contact or for negligence or otherwise
and whether related to any single event or series of connected events, for any
of the following:
 

(a)  
any liability to Customer in excess of:

 

(i)  
in the case of damage to or loss of tangible property, the value of such
property; and

 

(ii)  
in any event, and in respect of any other liability, the total Charges (if any)
paid by the Customer for the Services hereunder which are the subject of the
claim or US$200,000 (whichever is the lesser);

 

(b)  
any liability for any incidental, indirect, exemplary, special, punitive,
consequential or other damages, including without limitation, loss of business,
loss of records, information or data, loss of use, loss of profits, revenue or

 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

9

--------------------------------------------------------------------------------


 

 
anticipated savings or other economic loss whether or not Celestica was informed
or was aware of the possibility of such loss; or

 

(c)  
any third party claims which are not based upon negligent acts or omissions of
Celestica in providing the Services hereunder (other than claims arising under
Clause 8.1) against the Customer for any loss, damage, costs or expenses.

 
9.2  Neither the Customer nor Celestica may bring an action more than two (2)
years after the cause of action arose. The prevailing party in a legal action
will be reimbursed by the other party for its reasonable expenses, including
reasonable legal fees.
 
9.3  Celestica shall have no liability to the Customer for any failure to
perform any obligation due to the act or omission of the Customer, any supplier
designated by the Customer, or any person who is not under the direct control of
Celestica.
 
 
10.    TERMINATION/ CANCELLATION/ SUSPENSION
10.1  Either party may terminate this Agreement or cancel in whole or in part
any Order by giving to the other party thirty (30) days prior written notice at
any time.
 
10.2  Either party may terminate this Agreement and/or any Order:
 

(a)  
if the other party commits a material breach and fails to remedy the breach
within thirty (30) days of written notice requiring it to do so; or

 

(b)  
immediately if the other party becomes insolvent or is declared bankrupt, or if
a receiver and manager, liquidator, trustee in bankruptcy, or other officer with
similar power is appointed over all or a substantial part of the assets of that
party, or if that party files a proposal or notice of intention to make a
proposal under the Bankruptcy or Insolvency Act or any similar law, or any
equivalent event occurs under any relevant jurisdiction.

 
10.3  In the event of termination or cancellation pursuant to this Clause 10 or
otherwise:
 

(a)  
termination of this Agreement and/or any cancellation in whole or in part of any
Order will not prejudice accrued rights and liabilities (including payment for
Services performed) of either party, and Celestica shall be entitled to invoice
for Services performed up to the point of termination and amounts otherwise due
including (a) the full produce price for any finished products or work in
process, and (b) for any costs associated with materials on hand or on order
which cannot be mitigated by the reasonable effort of Celestica, and c) for any
investment incurred by Celestica and agreed to by Customer which is specifically
in relation to the Services hereunder and which were to paid by Customer in
accordance with the Statement of Work; provided that in all cases of (a), (b)
and (c) above the amounts payable are reasonable in context of the total price
payable for the fully completed Services under the relevant Statement/s of Work
and provided further that Celestica deliver to Customer all Deliverables or
parts thereof against the payments hereunder. Customer shall pay such invoice in
accordance with the provisions herein; and

 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

10

--------------------------------------------------------------------------------


 

(b)  
Celestica will, in so far as reasonably practicable following the Customer’s
request, destroy or deliver up to the Customer all Customer Information; and

 

(c)  
any rights or obligations, which by their nature continue after termination of
this Agreement, will remain in effect until they are completed.

 
10.4  Suspension by the customer not agreed to in advance by Celestica under
this Agreement of any Services for any reason for a period exceeding greater
than ten (10) business days will be treated as a cancellation and render all
Charges and other reimbursable costs incurred to that date immediately due and
payable.
 
 
11.    CUSTOMER CREDIT LIMIT
The Customer acknowledges that Celestica, in the performance of its obligations
under this Agreement will incur financial obligations on behalf of the Customer.
The parties agree that Celestica will, before it incurs financial obligations on
behalf of the Customer, and from time to time, establish and agree the
Customer’s credit limit with Celestica. The credit limit will be established
after consultation between Customer and Celestica. Customer agrees to operate
within its credit limit. In the event that Customer’s financial liability
exceeds the amount of this credit limit, Celestica will give Customer notice of
its default of this condition and, if not remedied within seven (7) days,
Celestica has the right to take appropriate action to reduce its financial
obligations. Notwithstanding the above, Celestica will not be entitled to
suspend performance of its obligations if Celestica is in default in achieving
an agreed milestone in the applicable statement of work.
 
 
12.    GENERAL
12.1  Confidentiality - The parties will comply with the provisions of the
confidentiality agreement referenced as [date/title]. Nothing in this Agreement
gives either party a right to use the other party’s name, trade mark(s), trade
name(s) or to refer to, or disclose, the existence of this Agreement or any
terms and conditions of this Agreement, whether directly or indirectly in
contraction with any marketing or other activities without the other party’s
prior written consent.
 
12.2  Force Majeure - Neither the Customer nor Celestica will be liable for any
delay in performing or for failing to perform obligations (other than payment
obligations) due to causes beyond their reasonable control.
 
12.3  Export - The Customer agrees to comply with all applicable import and
export control laws and regulations and herby gives its assurance that products
are not intended to be shipped directly or indirectly to prohibited countries.
The Customer is responsible for obtaining any and all necessary licenses,
consents, government documents and approvals prior to resale, import or any
export of product(s) under the laws and regulations of any relevant
jurisdiction. Should any products provided to the Customer be for any
government, the Customer is solely and exclusively responsible for compliance
with all statutes and regulations governing sales to such government.
 
12.4  Preferred Supplier - The Customer agrees that if it intends to seek
competitive tenders for the provision to it from time to time of any
manufacturing business resulting from the performance of the Services, it shall
include Celestica in its invitation to tender. The terms and
 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

11

--------------------------------------------------------------------------------


 
conditions of any such manufacturing business shall be governed by a separate
manufacturing agreement to be concluded between the parties.
 
12.5  Employment of Staff - Neither Party shall solicit or attempt to solicit
the employment of any employees of the other Party engaged in the performance of
the Service or this Agreement. Such restriction shall apply for a period of one
(1) year after the completion of such Service. Liquidated damages for breach of
this Clause shall be a sum equal to one year’s salary of the employee concerned
which shall be payable by the violating Party to the other party on termination
of the employee’s employment with such other Party. The above liquidated damages
are a reasonable pre-estimate of a party’s damages from a breach of the
preceding paragraph and are not a penalty.
 
12.6  Freedom of Action - Subject to Celestica’s compliance with Clause 12.1
above, any separately agreed confidentiality provisions, and the license terms
hereof, this Agreement will not prevent Celestica or its affiliates from
marketing, acquiring, providing, or developing materials, products or services
that are similar to or competitive to those of the Customer. Celestica may
pursue activities independently with any third party even if similar to the
activities pursued with the Customer and except for Celestica’s confidentiality
obligations hereunder, nothing contained in this Agreement shall be construed as
limiting or depriving Celestica of its rights to use its basic knowledge,
know-how and skills to design or carry out other projects or services for itself
or others, whether or not such other projects of services are similar to the
work to be performed pursuant to this Agreement.
 
12.7  Waiver - No provision of this Agreement will be deemed waived and no
breach or default excused unless the waiver or excuse is in writing and signed
by the party issuing the waiver. A waiver of any provision or breach shall not
constitute a waiver of any other provision or subsequent breach.
 
12.8  Severability - if any provision contained in this Armament is, for any
reason, held to be invalid or unenforceable in any respect under the laws of any
jurisdiction where enforcement is sought, such invalidity or unenforceability
will not affect any other provision of this Agreement, and this Agreement will
be construed as if such invalid or unenforceable provision were not present.
 
12.9  Assignment - Neither party may assign this Agreement in whole or in part
without the prior written consent of the other party, except that Celestica may
assign this Agreement in whole or in part to any company which is (whether
directly or indirectly) controlling, controlled by or under common control with
Celestica or to any person who acquires the whole or any part of Celestica’s
business.
 
12.10  Relationship of the parties - The relationship of Celestica and Customer
as established under this Agreement will be and at all times remain one of
independent contractors, and neither party will at any time nor in any way
represent itself as being a dealer, agent or other representative of the other
party or as having authority to assume or create obligations or otherwise act in
any manner on behalf of the other party.
 
 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

12

--------------------------------------------------------------------------------


 
12.11  Third Parties - The provisions of the Contracts (Rights of Third Parties)
Act 1999 are excluded from, and shall have no effect in respect of this
agreement.
 
12.12  Governing Law - The laws of the state of New York govern this Agreement
and all transactions hereunder exclusive of any provisions of the United Nations
Convention on the International Sale of Goods and without regard to principles
of conflicts of law. The parties submit to the non-exclusive jurisdiction of the
courts of New York. The parties hereto expressly waive any right they may have
to a jury trial and agree that any proceedings under this Agreement shall be
tried by a judge without a jury.
 
 
13.    ENTIRE AGREEMENT
The parties agree that in this Agreement, any agreed Statement of Work, together
with the terms in Quotation, represent and constitute the entire agreement
between them and any pre-printed, additional or different terms in any Order or
other written communication will have no legal effect unless agreed to in
writing by both parties. In the event of any inconsistencies or conflict between
this Agreement, the Quotation or the Statement of Work, the order of precedence
shall be (1) this Agreement; (2) the Quotation; and (3) the Statement of Work.
No purported amendment of this Agreement will be valid unless made or confirmed
in writing by a duly authorised representative of each party.
 
By signing below, both parties agree to the terms of this Agreement and
represent that the individuals signing below have authority to bind their
respective corporations.
 
AGREED TO:
 
CELESTICA IRELAND LTD.
 
MORE ENERGY LIMITED
 
Signed by:/s/ Kevin Walsh
 
Signed by:/s/ Gennadi Finkelshtain
 
Print Name:Kevin Walsh
 
Print Name:Gennadi Finkelshtain
 
Title:VP
 
Title:General Manager
 
Date:13th May ‘05
 
Date:May 24, 2005
 
 
Signed by:/s/ Israel Fisher
 
 
Print Name:Israel Fisher
 
 
Title:Senior Vice President, Finance
 
 
Date:May 24, 2005
 



 

More Energy Final 06-May-05 
Celestica Proprietary and Confidential 

13

--------------------------------------------------------------------------------




CELESTICA 
    AMS Division, Galway            MD1 [Subject to a request for confidential
treatment; Separately filed with the Commission]           Page 1of 2 
Doc #:
Revision:    2.0 

 
REVISION HISTORY
 
Date
Revision
Originator
Description of Change/ Reason for Release
*
*
*
*
*
*
*
*

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


 

1.
Aim

[Subject to a request for confidential treatment; Separately filed with the
Commission]
 

2.
Scope of Work

2.1.
[Subject to a request for confidential treatment; Separately filed with the
Commission]






3.
Inputs from Medis

 
Contact
Filename
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


Restriction of Scope


[Subject to a request for confidential treatment; Separately filed with the
Commission]



4.
Outputs




4.1.
[Subject to a request for confidential treatment; Separately filed with the
Commission]

4.2.
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
STATEMENT OF WORK


--------------------------------------------------------------------------------





CELESTICA      AMS Division, Galway            MD1 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page 2of
2 
Doc #:
Revision:    2.0 

 

4.3.
[Subject to a request for confidential treatment; Separately filed with the
Commission]

4.4.
[Subject to a request for confidential treatment; Separately filed with the
Commission]

4.5.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




5.
Resources

*
*
*
*
*
*
*
*
*
*
*
*

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


Terms and Conditions


Schedule driven by customer to get the project finished by [Subject to a request
for confidential treatment; Separately filed with the Commission]
Any delay due to change of specifications or design validation will require a
new agreement.
Payment conditions
 
[Subject to a request for confidential treatment; Separately filed with the
Commission]

STATEMENT OF WORK


--------------------------------------------------------------------------------





CELESTICA      AMS Division, Galway            MD2 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page 1of
2         Issue Date:
Doc #:
Revision:    2.0 

 
REVISION HISTORY
 
Date
Revision
Originator
Description of Change/ Reason for Release
*
*
*
*
*
*
*
*

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


 

1.
Aim

[Subject to a request for confidential treatment; Separately filed with the
Commission]
 

2.
Scope of Work

[Subject to a request for confidential treatment; Separately filed with the
Commission]





3.  
Inputs from Medis

 
Contact
Filename
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


Restriction of Scope
[Subject to a request for confidential treatment; Separately filed with the
Commission]



4.
Outputs




4.1.
[Subject to a request for confidential treatment; Separately filed with the
Commission]

4.2.
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
STATEMENT OF WORK


--------------------------------------------------------------------------------





CELESTICA      AMS Division, Galway            MD2 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page 2
of 2         Issue Date:
Doc #:
Revision:    2.0 

 

4.3.
[Subject to a request for confidential treatment; Separately filed with the
Commission]

4.4.
[Subject to a request for confidential treatment; Separately filed with the
Commission]

4.5.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




5.
Resources

*
*
*
*
*
*
*
*
*
*
*
*

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


 
Terms and Conditions
Schedule driven by customer to get the project finished by [Subject to a request
for confidential treatment; Separately filed with the Commission].
Any delay due to change of specifications or design validation will require a
new agreement.
Payment conditions
[Subject to a request for confidential treatment; Separately filed with the
Commission]



STATEMENT OF WORK


--------------------------------------------------------------------------------





CELESTICA      AMS Division, Galway            MD3 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page
1of 2         Issue Date: 11/03/2005
Doc #: FC 003
Revision:   1.0 

 
REVISION HISTORY
 
Date
Revision
Originator
Description of Change/ Reason for Release
*
*
*
*

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


 

1.
Aim

[Subject to a request for confidential treatment; Separately filed with the
Commission]
 

2.
Scope of Work




2.1.
Product Design Qualification



[Subject to a request for confidential treatment; Separately filed with the
Commission]





2.2.
Process Design Qualification



[Subject to a request for confidential treatment; Separately filed with the
Commission]



2.3.
Testing Strategy (reference Work package MD6)



[Subject to a request for confidential treatment; Separately filed with the
Commission]



2.4.
Product Release to Manufacture:



[Subject to a request for confidential treatment; Separately filed with the
Commission]



2.5.
Quality Acceptance Criteria.



[Subject to a request for confidential treatment; Separately filed with the
Commission]




STATEMENT OF WORK


--------------------------------------------------------------------------------





CELESTICA      AMS Division, Galway            MD3 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page 2
of 2         Issue Date: 11/03/2005
Doc #: FC 003
Revision:   1.0 

 
3.
Inputs from Medis

 
Contact
Filename
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


Restriction of Scope


[Subject to a request for confidential treatment; Separately filed with the
Commission]





4.
Outputs




4.1
[Subject to a request for confidential treatment; Separately filed with the
Commission]




4.2
[Subject to a request for confidential treatment; Separately filed with the
Commission]






5.
Resources

[Subject to a request for confidential treatment; Separately filed with the
Commission]


Terms and Conditions


This Statement of Work is governed by the Letter of Agreement for Design
Services in place between Medis and Celestica.





STATEMENT OF WORK


--------------------------------------------------------------------------------




CELESTICA      AMS Division, Galway            MD4 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page 1
of 2         Issue Date: 11/03/2005
Doc #: FC 004
Revision:   1.0 

 
REVISION HISTORY
 
Date
Revision
Originator
Description of Change/ Reason for Release
*
*
*
*

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


 

1.
Aim

[Subject to a request for confidential treatment; Separately filed with the
Commission]
 

2.
Scope of Work

2.1.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




2.2.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




2.3.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




3.
Inputs from Medis

 
Contact
Filename
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]



4.
Output




4.1.
[Subject to a request for confidential treatment; Separately filed with the
Commission]



STATEMENT OF WORK

--------------------------------------------------------------------------------





CELESTICA      AMS Division, Galway            MD4 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page 2
of 2         Issue Date: 11/03/2005
Doc #: FC 004
Revision:   1.0 

 

4.2.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




5.
Resources

[Subject to a request for confidential treatment; Separately filed with the
Commission]


Terms and Conditions


This Statement of Work is governed by the Letter of Agreement for Design
Services in place between Medis and Celestica.

 
STATEMENT OF WORK


--------------------------------------------------------------------------------


 

CELESTICA      AMS Division, Galway            MD5 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page 1
of 2         Issue Date: 11/03/2005
Doc #: FC 005
Revision:   1.0 

 
REVISION HISTORY
 
Date
Revision
Originator
Description of Change/ Reason for Release
*
*
*
*

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


 

1.
Aim

[Subject to a request for confidential treatment; Separately filed with the
Commission]
 

2.
Scope of Work

[Subject to a request for confidential treatment; Separately filed with the
Commission]



3.
Inputs from Medis

 
Contact
Filename
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]




Restriction of Scope


[Subject to a request for confidential treatment; Separately filed with the
Commission]



4.
Output

4.1.
[Subject to a request for confidential treatment; Separately filed with the
Commission]

 
STATEMENT OF WORK

--------------------------------------------------------------------------------


 

CELESTICA      AMS Division, Galway            MD5 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page 2
of 2         Issue Date: 11/03/2005
Doc #: FC 005
Revision:   1.0 

 

4.2.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




5.
Resources

[Subject to a request for confidential treatment; Separately filed with the
Commission]


Terms and Conditions


This Statement of Work is governed by the Letter of Agreement for Design
Services in place between Medis and Celestica.

 
STATEMENT OF WORK


--------------------------------------------------------------------------------


 

CELESTICA      AMS Division, Galway            MD6 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page 1
of 2         Issue Date: 11/03/2005
Doc #: FC 006
Revision:   1.0 

 
REVISION HISTORY
 
Date
Revision
Originator
Description of Change/ Reason for Release
*
*
*
*

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


 

1.
Aim

[Subject to a request for confidential treatment; Separately filed with the
Commission]
 

2.
Scope of Work




2.1.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




2.2.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




3.
Inputs from Medis




 
Contact
Filename
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 
*
*
 

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]



4.
Outputs

4.1.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




4.2.
[Subject to a request for confidential treatment; Separately filed with the
Commission]




5.
Resources

[Subject to a request for confidential treatment; Separately filed with the
Commission]
 
STATEMENT OF WORK


--------------------------------------------------------------------------------


 

CELESTICA      AMS Division, Galway            MD6 [Subject to a request for
confidential treatment; Separately filed with the Commission]           Page 2
of 2         Issue Date: 11/03/2005
Doc #: FC 006
Revision:   1.0 

 
Terms and Conditions


This Statement of Work is governed by the Letter of Agreement for Design
Services in place between Medis and Celestica.

 
STATEMENT OF WORK


--------------------------------------------------------------------------------



Medis Valencia Quotation v.3
Task
Duration
Person/
Week
Hours
Euros
Euros
*
*
*
*
*
*
         
*
MD1: *
       
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
     
*
*
*
         
*
MD2: *
       
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
     
*
*
*
         
*
*
*
*
*
*
*
*
*
*
*
*
*
*
       
*
       
*
*
TOTAL
   
*
*
*

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


Rate: (Euros/hours) [Subject to a request for confidential treatment; Separately
filed with the Commission]
Hours per week [Subject to a request for confidential treatment; Separately
filed with the Commission]


Project finish date [Subject to a request for confidential treatment; Separately
filed with the Commission] (assumption by customer requirement)
Resources committed until [Subject to a request for confidential treatment;
Separately filed with the Commission]: [Subject to a request for confidential
treatment; Separately filed with the Commission] ([Subject to a request for
confidential treatment; Separately filed with the Commission])
 
STATEMENT OF WORK


--------------------------------------------------------------------------------


 
Resources after [Subject to a request for confidential treatment; Separately
filed with the Commission] will require additional PO ([Subject to a request for
confidential treatment; Separately filed with the Commission])





STATEMENT OF WORK


--------------------------------------------------------------------------------



Medis Design Services Quotation, April 26, 2005
Celestica Galway Resources
MD3: *
         
*
*
*
*
*
*
*
*
*
*
*
*
 
 
   
 
 
MD4: *
         
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
*
         
 
MD5: *
         
*
*
*
*
*
*
*
*
*
*
*
*
           
MD6: *
         
*
*
*
*
*
*
*
*
*
*
*
*
           
TOTAL
   
*
*
*
           
Overall Total (Valencia and Galway)
   
*
*
*

__________
* [Subject to a request for confidential treatment; Separately filed with the
Commission]


US$ shown at Exchange Rate of 1 Euro=$1.33 for comparison purposes
Should Exchange rates fluctuate [Subject to a request for confidential
treatment; Separately filed with the Commission], Celestica reserve the right to
requote.
Travel expenses will be charged to Medis at cost and all travel will be
pre-approved by Medis.
 

 
STATEMENT OF WORK


--------------------------------------------------------------------------------


 